Lynn Boyatt was the sanitary engineer of Lucas County. Twelve indictments were returned against him on April 3, 1925, for presenting false claim for payment out of public treasury. Demurrers were filed to these indictments and on May 22, 1925, these demurrers were sustained.
On May 23, 1925, twelve new indictments were returned against said Boyatt, different in substance, but based upon the same facts as those alleged in the first indictments, namely, the presentation by Boyatt as sanitary engineer of bills approved by him, to the commissioners for payment to two other individuals for rent due for the use by the sanitary engineer department of two cars, in fact owned by Boyatt himself, and which payments, when made out of the county treasury, he ultimately received.
On June 12, 1925, motions to quash these indictments were overruled and on June 16, 1925, Boyatt filed motions to require the State to file a hill of particulars; and on June 27, 1925, these motions were granted, to which the State excepted, and it is to the order of the court in granting these motions that the Prosecuting Attorney asks leave to file a bill of exceptions and to invoke the jurisdiction of the Supreme Court for the purpose of determining the correctness of that ruling.
The Prosecutor, in the Supreme Court, contends that the constitution of Ohio gives the legislature authority to provide practice and procedure; that courts have only such powers as exist under the constitution and laws enacted by the legislature; that as no provisions for bills of particulars. in criminal cases have been provided by the constitution or legislature the court cannot require the state to file one.